DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Frank, et al. (US2005/0082935).
Frank disclosed a radial-gap type superconducting synchronous machine comprising a stator (unshown) having a circular cross-sectional shape; a rotor 2 rotatably supported inside the stator; and a superconductor 4 disposed on the peripheral side of the rotor, wherein the rotor includes a rotor body 3a secured to a rotating shaft (unshown), and a convex magnetic pole (3b, 4a) provided on the periphery of the rotor body, wherein the magnetic pole, at its distal end part, includes the superconductor, wherein when viewed in the direction of a rotational axis of the .
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Niisato, et al. (CN102422514).
Niisato disclosed a radial-gap type superconducting synchronous machine comprising a stator (20, 23) having a circular cross-sectional shape; a rotor 16 rotatably supported inside the stator; and a superconductor 10 disposed on the peripheral side of the rotor, wherein the rotor includes a rotor body 16 secured to a rotating shaft 18, and a convex magnetic pole (10,13) provided on the periphery of the rotor body, wherein the magnetic pole, at its distal end part, includes the superconductor, wherein when viewed in the direction of a rotational axis of the rotor, the magnetic pole center side of the superconductor is disposed nearer to the stator than the magnetic pole end side of the superconductor, and wherein a ferromagnet 13 is disposed on the rotational axis side of the superconductor; (claim 2) wherein the superconductor is disposed in plural numbers at the distal end part of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837